Citation Nr: 1401702	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-42 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome of the cervical spine (cervical spine disability).

2.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.

In March 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1979 to August 1981.  He claims that he incurred cervical spine and lumbar spine disabilities in service.  Specifically, he asserts that in July 1981, he fell from a second story balcony and injured his cervical spine and lumbar spine.

In March 2013, the Board remanded the Veteran's claims to obtain any outstanding inpatient service treatment records relating to the alleged fall injury.  Pursuant to the Board's remand directive, all of the Veteran's July 1981 inpatient treatment records were associated with the claims file, and the Veteran was provided with a new August 2013 VA examination (so that an opinion could be obtained with the benefit of having reviewed these inpatient records).  Also, pursuant to the Board's remand, the AMC sent a March 2013 request to the Veteran that he identify any outstanding post-service treatment records relating to his claim, including providing Forms 21-4142 for Drs. A., T., and M.  In May 2013, the Veteran replied with a Form 21-4142 for Dr. S.M., but only included a name and no address.  In May 2103, the AMC sent a follow-up request to the Veteran that he provide the address for Dr. S.M., but no reply was ever received.  

Subsequently, the AMC issued a September 2013 Supplemental Statement of the Case (SSOC).  In the "Evidence" section, the SSOC lists "VA treatment records, VAMC Hampton."  In that regard, the Board acknowledges that the veteran's Virtual VA folder includes recently uploaded records labeled as VA treatment records from the Hampton VAMC.  This particular record in Virtual VA, however, only contains a copy of the August 2013 VA examination, such that it is not clear whether there are any outstanding VA treatment records that need to be associated with the claims file.  In addition, the SSOC notes that the Veteran's VA treatment records were reviewed and showed no treatment for a cervical spine or lumbar spine condition.  Again, it is not clear whether this was the AMC's way of relating that the only VA medical records in existence were the VA examination reports, and that there is therefore no record of treatment, or whether there are outstanding VA treatment records not in the paper or electronic claims folders that have been reviewed by the AMC but have not been associated with the claims file.  Therefore, unfortunately, a remand is necessary so that any outstanding VA treatment records may be associated with the claims file, and if there are no VA treatment records, so that this may be specifically noted by the AMC in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records (if any) dated since August 2007 (the claim date).  If there are no VA treatment records in existence since August 2007 (other than VA examinations), this should be specifically noted in writing in the claims file (e.g., in the SSOC).  

2.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


